                   Case 1:20-cv-02456-DLB Document 19 Filed 10/30/20 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
           CHAMBERS OF                                                                     101 WEST LOMBARD STREET
      DEBORAH L. BOARDMAN                                                                 BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                    (410) 962-7810
                                                                                                Fax: (410) 962-2577
                                                                                         MDD_DLBChambers@mdd.uscourts.gov




                                                   October 30, 2020


                RE:      Kubas v. 331B, LLC
                         Civil No.: 20- 2456-DLB

                                                  LETTER ORDER

         Dear Counsel:

               Judge Russell referred this case to me for all proceedings, pursuant to 28 U.S.C. § 636(c)
         and Local Rule 301. ECF No. 15.

                 I understand that the parties consent to proceed before a Magistrate Judge. I have received
         a Magistrate Judge Consent Form from plaintiff. (ECF No. 17). I request that defendant file a
         Magistrate Judge Consent Form by no later than Friday, November 13, 2020. The Magistrate
         Judge Consent Form can be accessed on the court’s website at the following web address:
         http://www.mdd.uscourts.gov/sites/mdd/files/forms/ConsentMagistrateJudge.pdf.

                  The deadlines contained in Judge Russell’s Scheduling Order, ECF No. 8, will be adopted
         in full. The schedule will not be changed further except for good cause.

                 In addition, I note that this case has been referred to Judge Coulson for a settlement
         conference. Judge Coulson has scheduled a settlement conference for March 1, 2021. ECF No.
         13. All settlement-related communications should be directed to Judge Coulson.

               By separate letter order, I am providing you with my informal discovery dispute procedure,
         which will govern all future discovery disputes in this case.

                Despite the informal nature of this letter, it will constitute an Order of the court and will be
         docketed accordingly.


                                                                Very truly yours,

                                                                      /s/

                                                                Deborah L. Boardman
                                                                United States Magistrate Judge
